Order granting motion to vacate warrant of attachment reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon condition that plaintiff file within ten days after service of notice of entry of the order to be made upon this decision an amended undertaking, with corporate surety, providing that it pay all costs and damages which may be sustained by defendants by reason of the attachment, not exceeding two hundred and fifty dollars. We think that the proof made by the plaintiff was sufficient to support the attachment. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.